     Case 2:20-cv-04247-CJC-JEM Document 15 Filed 06/08/20 Page 1 of 2 Page ID #:101




 1

 2

 3
                                                                 JS-6
 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
                                   )
11                                 ) Case No.: CV 20-04247-CJC(JEMx)
                                   )
12    DANIEL SWEENEY,              )
                                   )
13                                 )
              Petitioner,          )
14                                 )
          v.                       ) JUDGMENT
15                                 )
                                   )
16    JUAN HERRERA and KIM BEAKEY, )
                                   )
17                                 )
              Respondents.         )
18                                 )
                                   )
19                                 )
20

21

22

23          Petitioner Daniel Sweeney brings this Emergency Petition for Writ of Habeas
24    Corpus pursuant to 28 U.S.C. § 2241 and request for compassionate release pursuant to
25    18 U.S.C. § 3582(c)(1)(A). Respondents’ motion to dismiss came for consideration
26    before this Court.
27

28


                                                -1-
     Case 2:20-cv-04247-CJC-JEM Document 15 Filed 06/08/20 Page 2 of 2 Page ID #:102




 1    The Court hereby ORDERS that:
 2

 3          1.    Respondents’ motion to dismiss is GRANTED.
 4

 5          2.    The Petition is DISMISSED WITHOUT PREJUDICE, as set out in the
 6                Court’s concurrently issued Order.
 7

 8          DATED:      June 8, 2020
 9                                               __________________________________
10                                                     CORMAC J. CARNEY
11                                               UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                -2-
